Title: To John Adams from John Quincy Adams, 13 August 1796
From: Adams, John Quincy
To: Adams, John



My dear Sir
The Hague August. 13. 1796

A few days ago, I received from England, together, your favours of March 25., May 5., and June 10. The two first were brought to London and forwarded from thence by Mr. Cook, whom as recommended by you, I shall be happy to see either here or in England, if his or my peregrinations should at any time bring us within reach of each other. At the same time I received with several other letters one from the Secretary of State dated June 11. one day later than the last from you. But various circumstances induce me to believe the purport of its contents were then unknown to you, and even unexpected. You will perhaps think them rationally sufficient to induce a submission to the ostracism a little longer.
Your indifference concerning the event of a possible future competition; the determination to be altogether passive, and the intrepedity with which the prospects of either decision are contemplated I readily believe; and rejoice in believing them, because I have no doubt but that the transaction will call for the exercise of all those qualities in an eminent degree. Besides the innumerable sources of opposition, all native Americans, and the principles of which are so fully unfolded in your great political work, you will expect all the art and intrigue of France, and all its weight and influence concerted with the american adverse party, in formal array displayed against you. Their talents at political manoeuvre, are well known and appreciated by you. The range of their means comprehending everything that can be atchieved, and limited by no scruple of general morality is understood. The popularity of their pretexts, the terror of their brilliant success in War, and the natural disposition among men of cringing before the insolence of victory, are duly estimated. You will also be prepared I presume for an opposition equally malignant, though more concealed, and perhaps during the first period altogether inactive, from the rival influence of G. Britain nor are you unaware of the dangers to which the station at the helm will be exposed at the most tempestuous political season that the world perhaps ever witnessed, when the elements of civil Society are rapidly and inevitably returning to Chaos in Europe and at a moment when the fame of the predecessor has heaped to such accumulation the burden of the successor’s tasks. All, I am well convinced has been maturely weighed. It remains for me as a Man, as an American, and as your Son, only to say, quod felix, faustumque sit!
Since I wrote you last many important events have occurred serving to unfold the views of the french Government, and they all tend to confirm the certainty of that system of policy which has made the subject of many of my former letters to you, and which I have hinted with more caution in some of my letters to the Secretary of State, because I have felt myself more at liberty to indulge in conjecture in a private correspondence, than when official responsibility is attached to the accuracy of opinions The french armies upon the Rhine have been not much less successful than that of Italy had been before The campaign is not yet terminated, but the Duke of Wirtemberg and the Margrave of Baden have purchased a cessation of hostilities and with many other of the German Princes are negotiating their separate Peace The king of Prussia on his side is encroaching upon the imperial dominions and has taken quiet possession of the City of Nurenberg. The Empire is to be dissolved entirely and the House of Austria reduced to the hereditary possessions. A new Empire or confederation is to be formed at the head of which the king of Prussia, in alliance with France is to be placed, and perhaps the Duke of Brunswick retreat from Champagne in 1792 may be cleared of some part of the obscurity with which it has been surrounded, by the arrangements which are on the point of being put into effect. These arrangements are of the greatest importance to the political system of Europe, and will perhaps give the final blow to that balance which the first division of Poland invaded An entirely new order of political combinations formed, for all Europe, and there is every prospect at present that it will be effected.
The french Government has formally assumed for a principle of their negotiations that G. Britain shall not interfere in any of the continental arrangements. They are preparing for the expected event of a struggle with her alone, and pursue the system of taking the markets of the world from her commerce with a degree of ardour uncontrouled by any regard for other nations or for their own stipulations. They have seriously determined to produce a Revolution of Government in Great Britain, and as they have very powerful means of Execution they flatter themselves with the hope of success The plan appears to me very extravagant, but in the present State of Europe, it is impossible to predict what its Event will be. Probably they will grow sick of their revolutionary scheme, and settle at length in a Peace in which both parties will take breath to begin again a War more furious even than the present.
They have proceeded in their purposes to obtain possession of the Coast of Italy. The property belonging to their Enemies, which they found at Leghorn, they have taken under the pretext of considering it as property captured at Sea. They have not yet absolutely taken similar possession of Genoa, but they are endeavouring to pick a quarrel with the Government of that Republic, and already threaten them in their usual tone.
The british fleet in the mediterranean has blockaded Leghorn, and they have in their turn taken possession of Porte Ferrajo in the island of Elba, which they say they hold merely to prevent the french from taking it in order to direct from thence an expedition against Corsica. A number of privateers have been fitted out from Corsica to intercept the french commerce in the mediterranean, who are said to have taken some neutral vessels bound to Leghorn.—This circumstance has furnished the french Government with an occasion to bring forward another instrument of their new system of which I have no doubt but you will hear much in America.
The political agents of France, with all the neutral Governments, are directed to address to them with Energy, the voice of their own Interest, and after telling them that they are upon the point of being made the victims of English Ambition, to declare: “that the french Government are informed, the English have issued new positive orders to their commanders of armed vessels to seize all cargoes destinés aux Francois, in neutral vessels; and that the commanders of the Squadrons and Privateers of the Republic are ordered to treat the vessels of the neutral Nations, in the same manner as their Governments shall suffer the English to treat them." This is to be stated as an act of reprizal against the British, and is to be seasoned with proper encomiums of upon the honour and generosity of  France and upon her profound respect for the Laws of Nations, the only tie and security of civilized life, as well as  with proper sallies against the perfidy, and Machiavelian policy of Britain—In connection with this may be mentioned that Mr Adet, is to be recalled, and Mangourit, the former noted Consul at Charleston appointed to succeed him. Mangourit is now Secretary to the french legation in Spain. You have doubtless heard that it has been in contemplation between France and Spain to exchange the part of Saint Domingo, ceded to the former by the late Treaty of Peace, for Louisiana, upon our Continent—There is at present in Paris one if not more of the South Carolinians who accepted the Commissions of Genet, and drew upon themselves the animadversions of the S. Carolina legislature. He has made himself very conspicuous among the Americans, by every species of censure upon the President, and the Government of the United States. He has probably too much encouragement for such conduct and conversation, which by means of him and of other similar characters is so industriously spread among the Americans in Paris, as to make the french naturally conclude it must be the general public opinion in America. Several facts are here mentioned together, and you will probably be aware that they are not grouped altogether at random. Their connection will perhaps be much better understood by you, than it is comprehended by me. Our Country must be upon its guard. I must add however that I am informed it is probable another person may be appointed instead of Mangourit.
Mr. Pain is said to be yet writing his pamphlet against the President of the United States, and his administration, but he does not now live in the house of Mr. Monroe. He has retired to Surenne a village near Paris.—There was much threatening of this pamphlet, and of this new mission, last Winter, but the latter measure was suspended by the french Government, perhaps to give our House of Representatives an opportunity to refuse their concurrence for the Execution of our Treaty with Britain—At present, the threat at least of both the measures is revived. The pamphlet war against the character of the President was begun under the auspices of the french Government, the last Summer. If it is now to be renewed it will be still under their auspices, but they may perhaps discover that his personal feelings and fortunes are as inaccessible to their attacks, as his fame But as panegyric and calumny are equally among their means, and they are perfectly indifferent which of them it is they employ, the choice is decided by circumstances only, and they will at an hour’s warning be prepared to erect a statue to him whom they find they cannot ruin
But measures and not men is their maxim, and their only means of destroying a system, is by attacking the person upon whom they suppose its support to depend. It may therefore be expected that the french Government  and their pamphleteers will from the same batteries only change the direction of their Artillery. The object will remain the same to force us out of our neutrality, to deprive us at least of all connection with Britain, and to alter our Constitution to such a form, as shall give them a more certain and effectual influence over our national Executive.
The energetic mode in which they purpose to shew the neutral Governments their own Interests, and this appointment of Mangourit indicates that they mean to resume the system of terror, in their external relations, and if I judge from the letters I receive from some of their adherents, they imagine that these new measures will throw the American Government into such a profound consternation that they will think themselves fortunate to obtain forgiveness by unqualified submission. They tell me of the rage of the french Government at our Treaty with Britain, of their inflexible determination to resent it by some determined act, of their raising their tone as they advance in victory of the dreadful consequences to be apprehended from their resentments, and which nothing under Heaven can avert, unless it be peradventure the extreme prudence of Mr. Monroe, in whom they have very great confidence It is from native Americans that I receive under hand and seal this language fit for the remorse of a worm of the dust, in the presence of offended omnipotence; from a man particularly, from Pennsylvania, a deep speculator in the french revolutionary funds, and a confidential friend of Mr. Monroe, together with Hichborn, whose conversation was of exactly the same complection more than a twelve month ago.
The Drawcansir style of these letters would divert you, if you should see them, because the intention with which they were written would be discerned by you at once. They profess to be confidential communications, but are so far from really possessing that character, that while they are all foaming with the froth of french indignation, they studiously conceal the measures which the Directory had determined to pursue, and which must have been known to the writer, at the time when he wrote. Neither the orders to make enemy’s property in neutral vessels, nor the recall of Adet, nor the appointment of Mangourit were hinted to me from by him. My intelligence comes from other quarters.
If they really mean to confiscate only enemy’s property found in neutral vessels, that indeed will be an act violent and unjust enough considering it as a direct and positive violation of the stipulation in our Treaty; yet considering that our vessels will be like to have but little property to carry belonging to their enemies, and also that they cannot keep many armed vessels in any sea, to infest our trade, owing to the naval superior force of their antagonist I think they will not injure us much by this. If its eventual issue should be such as to controul in some degree the overflowings of our commercial enterprize, a benefit may result from it, as it will weaken the shock of a diminished trade, that must await us at the termination of a War, when all the parties now contending will encourage as much as the possible their domestic navigation by the exclusion of that of strangers But from the very vague manner in which the orders intimated to have been issued, are expressed, they may design to extend the practice of depredation much further than the British ever have. They probably do not intend to treat us as the British have done this Season, at least in these European Seas, for they have not as I hear captured a single vessel for months past; though they have had an undisputed command of the Seas, and board almost every neutral vessel that floats upon them, they let them all pass, and there are numbers of Americans arriving now every day in the ports of this Republic as well as in those of France.
If the admiralty Courts of France are to condemn all the property various found on board neutral vessels, destinés aux ennemis de la Republique Francaise, and this expression is to be understood in all the latitude of which it is susceptible, it will be a treatment much more injurious than ever we have experienced from the British, as it will assume the principle of intercepting all our navigation whatsoever destined to the Ports of the nations at enmity with France But I cannot believe this to be the intention. The manner in which the orders are executed will soon discover the design. I only give you conjectures, which with other circumstances perceptible to you, though unknown to me may have a tendency to prepare you for the explosion of the mine that is working.
I am unwilling to believe that the french Government has been taught to found the support of their influence in the United States upon a wretched distinction between the policy and interest of one part of the Union in opposition to those of another; or that they have been induced to suppose they could gratify and promote its agricultural by distressing its commercial power. I sometimes imagine that this recent order is rather meant as a false attack, to avert the attention of our Government from another more formidable which they keep in reserve. It has indeed been hinted that they  had thought of stopping their payment to those of our Citizens to whom they are indebted, untill our Government shall have reclaimed the property taken from our vessels belonging to the inhabitants of St. Domingo—That they will catch at any pretext to stop their payments is very probable, since they have in many instances already stopped them without any pretext at all, except that of their own necessity. They have so many of the beasts with great bellies, which must be fed, that plenteous as their plunder has been during the present campaign, their finances have become more and more irretrievable from day to day. But as this measure has been formally announced, I question much whether it will be employed.
It is proper however that you should be aware, that to all appearance they have seriously resumed the plan of revolutionizing the whole world, so openly professed by the Brissotins party in 1792, though at present they think proper totally to deny such a design. I have reason to believe however that they are fomenting stirring up the leas of democracy among their friends the Danes, and even in the dominions of their intended dear Prussian ally. In the states of all the German Princes they are indefatigable, and are working upon materials, which require scarce any thing but the accidental spark to kindle a flame as devouring as that of France. The Directory have persisted  in their refusal to receive the Baron de Rehausen, as chargé des affaires from Sweden and have ordered him to leave Paris They have further ordered their chargé des affaires in Sweden to leave Stockholm, after assuring the Swedish Nation of the friendship of the french Republic. There are some obscure symptoms, indicating their disposition at the present juncture to inflame a political odium against the Government of Venice; and in Geneva there has been it is said a new Insurrection in which the People deposed all their magistrates and requested the french Resident provisionally to supply their places
In the midst of all these revolutionary projects, the Directory, is not itself without internal enemies equally disposed to overturn them and their constitution. It has been openly avowed as the object of the conspiracy at the head of which were Drouet and Baboeuf. The trial of those persons is not yet completed. At the annual municipal elections, they were attended with tumult and massacre at Marseilles, at Aix and several other places in the Southern Departments. At Paris, the Directory were so apprehensive of similar consequences that they found it expedient to address a proclamation to the People warning them against the designs of the terrorists; and the renewal of one third of the legislative councils at this moment is a period of particular anxiety to them. The rebellion in the Vendee appears to be finally quelled entirely, and the inhabitants are all disarmed. Paris is yet nearly in the same State, and has besides an army of sixty thousand men to secure its tranquility close at its gates—The Government itself is said not to be united. Sieyes is opposed to their prevailing system, or at least preparing to abandon them in case of need. Their Minister of foreign affairs, if not involved more or less in the affair of Drouet, favours at least the terrorist party as much as he can. It is intimated, that he keeps secret agents in foreign Countries to act as spies upon the public acknowledged Ministers appointed by the Directory. One of the Ministers from the Republic in France, and the Minister of Geneva, have been removed, owing to some kind of connection with the intrigue of Drouet. The General Buonaparte in Italy, is said to pay them but little respect, and rumours with regard to him have circulated, which the Directory have thought it necessary positively to contradict. They employ for the same pamphleteering engines, to fix themselves that they use to unseat every other Government, and while with one hand they are endeavouring to tear up every root of confidence in settled establishments, with the other they are imploring for themselves the confidence of their own people, and of foreign nations without being able to obtain it.
From repeated intimations which have been made to me by the Danish Legation here, with which I have been upon very friendly terms, from my first acquaintance with the Minister and the Secretary, I find that the Government of Denmark, would be pleased to have an exchange of Ministers between the United States and them. They doubtless expect the compliment of receiving the first, as the eldest party, but if they were sure of a return, I know not but they would overlook the mere point of sending first. It has been hinted to me that while the United States have Ministers with almost all the commercial Powers in Europe, it looks something like an unpleasant distinction to see them omit sending one to that which commands the passage of the Sound, and with which the United States have already a considerable direct commerce. I have never mentioned these circumstances before for two reasons. The first, because I had no inclination to promote the multiplication of the American foreign Missions unnecessarily; and the second, because I thought it might tend to raise a suspicion of a personal motive on my part, founded upon the desire to enlarge our diplomatic field. Under my present destination the latter cannot influence me, and I pretend not to judge of the necessity, or propriety of the measure. I only state a fact and an argument as it has been presented to me by persons who certainly did not use them without authority.
Your dutiful Son
J. Q. A.
P.S. Our old friend Dumas, died suddenly on the 11th. instt:

